EMPLOYMENT AND SEVERANCE AGREEMENT
 
This Employment and Severance Agreement (this "Agreement") is entered into on
March 6, 2012, by and between NTS, Inc., a Nevada corporation ("NTSI"), its
wholly-owned subsidiary NTS Communications, Inc., a Texas corporation ("NTSC"),
and Guy Nissenson, an individual (the "Executive"), to be effective as of April
1, 2012 (the "Effective Date"). NTSI and/or NTSC (jointly and/or severally)
shall also be referred to herein as "the Employer".
 
Reference is made to the following certain agreements by and between NTSI and
the Executive: (i) Employment Agreement, dated June 30, 2010 (the "Employment
Agreement"); (ii) Consulting Agreement, dated March 28, 2007, as amended on June
30, 2010 (the "Consulting Agreement"); (iii) Severance Agreement, dated
September 20, 2010 (the "Severance Agreement").
 
RECITALS
 
WHEREAS, the Executive has been the President, Chief Executive Officer ("CEO")
and Director of NTSI since its inception in the year 2000, and is a significant
shareholder of NTSI; and
 
WHEREAS, the Executive has been the Chairman of the Board of Directors
("Chairman") of NTSC since its acquisition by NTSI in the year 2008; and
 
WHEREAS, the Executive has expertise in the areas of telecommunication, product
and service strategy, corporate management, strategy planning, business
development, mergers and acquisitions, financing, investors and debtors
relations, and other areas relating to the business of the Employer; and
 
WHEREAS, NTSI acknowledges that the Executive is a key employee and wishes to
continue his employment as its President and CEO; and NTSC wishes to employ the
Executive as its Chairman and CEO; and
 
WHEREAS, the Executive is currently required to carry out the majority of his
duties and responsibilities under this Agreement in the United States; and
 
WHEREAS, the Employer acknowledges that the relocation of the Executive from
Israel to Lubbock, Texas will be in the best interest of the Employer, and the
Employer therefore wishes to induce the Executive to so relocate without undue
hardship to the Executive and his family; and
 
WHEREAS, the Executive wishes to accept such employment, upon the terms and
conditions set forth in this Agreement (including its appendixes); and
 
WHEREAS, the terms and conditions set forth in this Agreement (including its
appendixes) have been approved by a resolution of NTSI's Board of Directors,
dated March 5, 2012, following the recommendations of NTSI's Audit Committee,
dated February 28, 2012, and NTSI's Compensation Committee, dated February 28,
2012; and
 
WHEREAS, NTSI and the Executive wish to incorporate and integrate their existing
mutual understandings and agreements into one new instrument with substantially
similar terms and conditions, and therefore, in conjunction with entering in to
this Agreement, NTSI and the Executive mutually agree to terminate the
Employment Agreement, the Consulting Agreement and the Severance Agreement, as
of the Effective Date.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the parties, intending to be legally bound, do hereby
agree as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
AGREEMENT
 
1. TERMINATION OF EXISTING AGREEMENTS
 
The Employment Agreement, the Consulting Agreement and the Severance Agreement
are hereby terminated as of the Effective Date.
 
2. EMPLOYMENT AND DUTIES
 
2.1 EMPLOYMENT
 
The Employer hereby employs the Executive, and the Executive hereby accepts such
employment by the Employer, upon the terms and conditions set forth in this
Agreement (including its appendixes).
 
2.2 LOCATION OF EMPLOYMENT
 
Subject to U.S. Visa requirements, the location of employment under this
Agreement shall be Lubbock, Texas.
 
The Employer undertakes to use its best efforts and to take any necessary steps
and/or actions and complete, sign and submit, as may be required from time to
time, any necessary documents and/or forms in order to maintain / renew /
replace the Executive's U.S. Visa.
 
2.3 DUTIES
 
The Executive shall serve as the President and CEO of NTSI, and as the Chairman
and CEO of NTSC. The Executive shall be the top ranking officer of the Employer
and shall report directly to the Employer's Boards of Directors, as applicable
(the "Board").
 
The Executive shall faithfully serve the Employer and use his best efforts to
promote the Employer’s interests and the success of the Employer's business. In
doing so, the Executive shall devote his business time, attention, skill, and
energy to the business of the Employer, and shall cooperate fully with the Board
in the advancement of the best interests of the Employer.
 
The Executive shall perform the customary duties and have the customary
responsibilities of such positions, and such other duties which fall within his
skills and qualifications and do not derogate from the current conditions of his
work and status, as may be assigned to Executive from time to time by the Board.
 
It is hereby agreed and declared that nothing in this Agreement shall derogate
from, or conflict with, any duties and/or obligations and/or responsibilities
and/or rights and/or authorities under and/or pursuant to the Employer's
Articles of Incorporation (as amended) and/or Bylaws (as amended) and/or any
rules and/or regulations and/or guidelines of the NYSE Amex LLC and/or the Tel
Aviv Stock Exchange Ltd (and/or any other applicable stock exchange) and/or any
rules and/or regulations and/or guidelines of the U.S. Securities and Exchange
Commission and/or the Israel Securities Authority (and/or any other applicable
securities commission or authority) and/or the laws of the state of Nevada
and/or Texas and/or any other law and/or act and/or regulation that applies
and/or shall apply to the Executive due to his position with the Employer as
Chairman, President or CEO.
 
-2-

--------------------------------------------------------------------------------

 
3. COMPENSATION
 
(a) Salary.  The Executive shall be paid a gross annual salary of four hundred
and twenty thousand US dollars ($420,000) (the "Salary"). The Salary will be
payable in equal periodic installments according to the Employer's customary
payroll practices, but no less frequently than monthly, and shall be subject to
all applicable withholding and other applicable taxes as required by law.
 
Once a calendar year, and no later than December 15, the Board shall consider
approving an increase to the Salary. Such Board approval shall be subject to the
prior review, oversight and recommendation to the Board of both the Audit
Committee of NTSI (the "Audit Committee") and the Compensation Committee of NTSI
(the "Compensation Committee"). In connection with the performance of this
Section 3 (a), the Audit Committee, the Compensation Committee and the Board
shall take into account, among other factors, growth in the Employer’s revenues
and/or profits.
 
(b) Benefits.  The Executive will, during his employment under this Agreement,
be permitted to participate in such life insurance, hospitalization, major
medical, and other Executive benefit plans of the Employer that may be in effect
from time to time, to the extent the Executive is eligible under the terms of
those plans.
 
(c) Bonus.  The Board shall, from time to time, and not less than once a
calendar year, consider approving a grant of success bonus to the Executive (the
"Bonus"). Such Board approval shall be subject to the prior review, oversight
and recommendation to the Board of both the Audit Committee and the Compensation
Committee. In connection with the performance of this Section 3 (c), the Audit
Committee, the Compensation Committee and the Board shall take into account,
among other factors, growth in the Employer’s revenues and/or profits and/or
successful completion of transactions or activities by the Employer (such as,
but not limited to, reorganization, mergers, acquisitions, capital raisings and
cost cuts). Any Independent Director of NTSI may, at any time and from time to
time, initiate a Bonus grant to the Executive, and in such an event the
approving process contemplated by this Section 3 (c) shall be set in motion.
 
(d) Stock Incentive Plan.  The Employer hereby acknowledges and reaffirms
previous grants to the Executive of an aggregate of 3,142,379 outstanding and
fully vested options. In addition, immediately upon the establishment by NTSI of
any new stock incentive plan or other equity compensation arrangement pursuant
to which options or stock may be acquired by officers, directors, employees, or
consultants of NTSI (collectively, "Plan"), the Board shall consider approving a
grant of an appropriate amount of options (or any other applicable rights or
awards) under the Plan to the Executive. Such Board approval shall be subject to
the prior review, oversight and recommendation to the Board of both the Audit
Committee and the Compensation Committee.
 
4. FACILITIES AND EXPENSES
 
4.1 FACILITIES
 
The Employer shall furnish the Executive office space, equipment, supplies, and
such other facilities and personnel as may be necessary and/or appropriate for
the performance of the Executive's duties and responsibilities under this
Agreement.
 
4.2 EXPENSES
 
The Employer shall bear and pay directly and/or reimburse the Executive for the
following expenses (the "Expenses"): (i) costs associated with telecommunication
services and products, and (ii) costs associated with transportation and/or
travel (including, but not limited to, by plane, train, rented car or taxi)
and/or accommodation (including, but not limited to, at rented flats and hotels)
and/or any other board and lodging expenses (including, but not limited to,
food, restaurants and entertainment) which will be incurred in connection with
the performance of the Executive's duties and responsibilities under this
Agreement.
 
The Employer acknowledges that in order to perform his duties and
responsibilities under this Agreement, the Executive may be required to travel
frequently. Therefore, in order to enable the Executive to have a normal family
life the Employer shall also bear the Expenses which are related to the
Executive's spouse and children.
 
In connection with the performance of this Section 4.2, the Executive may hold
credit cards in the name of the Employer which may be used  from time to time to
make certain Employer payments and pay certain Employer expenses.
 
-3-

--------------------------------------------------------------------------------

 
5. PAID TIME OFF (PTO)
 
The Executive will be entitled to two hundred (200) PTO hours per each calendar
year in accordance with the applicable policies of the Employer in effect for
its executive officers from time to time. The Executive will also be entitled to
the paid holidays set forth in the Employer's policies. The Executive may carry
over up to eighty (80) PTO hours, that are not used during any calendar year, to
the subsequent calendar year.
 
6. RELOCATION PACKAGE
 
In order to induce the Executive to relocate with his family from Israel to
Lubbock, Texas, the Employer shall provide the Executive with an appropriate,
comprehensive relocation package which shall include certain benefits and rights
as set forth in Appendix A, attached hereto and incorporated herein by this
reference.
 
7. CONFIDENTIALITY
 
The Executive shall treat as confidential any and all Confidential Information
and Trade Secrets related, directly or indirectly, to the Employer (including
its subsidiaries and affiliates), and shall not use and/or disclose and/or
disseminate Confidential Information for purposes other than carrying out his
duties and responsibilities pursuant to this Agreement.
 
For purposes of this Agreement, "Confidential Information and Trade Secrets"
shall include any and all information of a confidential nature which relates to
the business, activities, technology, products, services, marketing, research
and financials of the Employer (including its subsidiaries and affiliates),
including but not limited to business and technical information, whatever its
nature and form and whether obtained orally, by observation, from written
materials or otherwise, as for example: (A) financial and business information,
such as information with respect to costs, commissions, fees, profits, profit
margins, sales, markets, mailing lists, accounts receivables and accounts
payables, pricing strategies, strategies and plans for future business, new
business, product or other development, potential acquisitions or divestitures,
and new marketing ideas; (B) marketing information, such as information on
markets, end users and applications, the identity of the Employer’s customers,
vendors, suppliers, and distributors, their names and addresses, the names of
representatives of the Employer’s customers, vendors, distributors or suppliers
responsible for entering into contracts with the Employer, the Employer’s
financial arrangements with its distributors and suppliers, the amounts paid by
such customers to the Employer, specific customer needs and requirements, leads
and referrals to prospective customers; and (C) personnel information, such as
the identity of the Employer’s employees, personal information such as social
security numbers, skills, qualifications, and abilities. The Executive
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
complied or acquired by the Employer at its great effort and expense and for
commercial advantage and, therefore, takes every reasonable precaution to
prevent the use or disclosure of any part of it by or to unauthorized persons.
Confidential Information and Trade Secrets can be in any form or media, whether
oral, written or machine readable, including electronic files. The provisions of
this Section 7 shall survive the termination of this Agreement.
 
8. NON-COMPETE
 
The Executive shall not, directly or indirectly, compete with the Employer
(including its subsidiaries and affiliates) and its successors and assigns
during the effective term of this Agreement and for a period of six (6) months
following its termination, for any reason whatsoever.
 
The term "not compete" as used herein shall mean, inter alia, that the Executive
shall not own, manage, operate, consult to or be employed in a business
substantially similar to, or competitive with, the present business of the
Employer (including its subsidiaries and affiliates) or such other business
activity in which the Employer (including its subsidiaries and affiliates) may
substantially engage during the effective term of this Agreement.
 
During the effective term of this Agreement and for a period of six (6) months
following its termination, for any reason whatsoever, the Executive will neither
solicit nor employ any employee of the Employer to engage in a competing
business, nor solicit the business of any customer or client of the Employer or
prospective customer or client of the Employer.
 
9. WORK PRODUCT
 
All work product created by the Executive in connection with his employment
shall belong exclusively to the Employer and the Employer shall be the sole
rightful owner of such work product under U.S. intellectual property laws, free
and clear of all claims of ownership or otherwise. The Executive will do any and
all things, and execute any and all documents as may be appropriate to achieve
the objectives of this Section 9.
 
-4-

--------------------------------------------------------------------------------

 
The Executive agrees that when his employment with the Employer ends, he will
immediately return to the Employer all property, data, information and knowledge
which are in his possession or under his control, including without limitation
all documents, forms, correspondence, financial records and forecasts, operation
manuals, notebooks, reports, proposals, computer programs, software, software
documentation, employee handbooks, supervisor’s manuals, lists of clients and
referral sources, client data, and all copies thereof, relating in any way to
the business of the Employer, whether relating to the Employer directly or to a
client of the Employer, made or obtained by Executive during his employment with
the Employer, whether or not such data, information, or knowledge constitute
confidential or trade secret information.
 
10. TERM AND TERMINATION
 
This Agreement and the employment of the Executive hereunder shall be in effect
for an initial fixed term of five (5) years, beginning on the Effective Date
(the "Initial Effective Term"), and thereafter shall be automatically renewed
for additional terms of three (3) years (each, an "Additional Effective Term"),
unless terminated as provided below.
 
Notwithstanding the foregoing, for purposes of determining the seniority of the
Executive, the employment of the Executive hereunder shall be deemed to have
commenced on October 1999 (the "Executive's Date Of Commencement Of
Employment"), and not on the Effective Date.
 
Each of the Employer and the Executive shall have the right to terminate the
automatic renewal of this Agreement, for any reason whatsoever, by a Termination
Notice, to be provided to the other party not less than six (6) months prior to:
(i) the expiration of the Initial Effective Term, or (ii) the expiration of any
Additional Effective Term.
 
Notwithstanding the foregoing, the Employer shall have the right to terminate
this Agreement, by a Termination Notice, at any time, only for "Cause" (as that
term is defined in Appendix B), "Disability" (as that term is defined in
Appendix B) or death (each, a "Legitimate Early Termination by the Employer").
In the event of a Legitimate Early Termination by the Employer, the prior notice
period shall be of not less than: (i) three (3) days in the event of termination
for Cause; and (ii) thirty (30) days in the event of termination for Disability.
 
Notwithstanding the foregoing, the Executive shall have the right to terminate
this Agreement, by a Termination Notice, at any time, for any reason whatsoever
("Early Termination by the Executive"). In the event of Early Termination by the
Executive, for a reason other than Good Reason (as that term is defined in
Appendix B), the prior notice period shall be of not less than eight (8) months;
and in the event of Early Termination by the Executive for Good Reason (as that
term is defined in Appendix B), the prior notice period shall be of not less
than one (1) month.
 
It is hereby clarified that any prior notice period shall constitute a part of
the effective term of this Agreement and that during the prior notice period
both the Employer and the Executive shall continue to perform this Agreement,
and their mutual rights and obligations under this Agreement shall not be
affected, in any manner whatsoever, by the "Termination Notice".
 
"Termination Notice" shall be communicated to the other party in writing and
shall indicate the specific termination provision in this Agreement relied upon.
The Termination Notice shall also set forth in reasonable details the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated. Any Termination Notice shall specify the termination date of this
Agreement.
 
11. SEVERANCE PACKAGE
 
In order to provide the Executive with an enhanced financial security, in
recognition of the Executive's past and future service and contribution to the
Employer, the Employer shall provide the Executive with an appropriate severance
package which shall include certain benefits and rights as set forth in Appendix
B, attached hereto and incorporated herein by this reference.
 
-5-

--------------------------------------------------------------------------------

 
12. GENERAL PROVISIONS
 
12.1 SECTIONS 7 AND 8 ARE ESSENTIAL
 
The undertakings by the Executive in Sections 7 and 8 of this Agreement are
essential elements of this Agreement, and without the Executive's agreement to
comply with such undertakings, the Employer would not have entered into this
Agreement or employed or continued the employment of the Executive. The Employer
and the Executive have independently consulted their respective counsels and
have been advised in all respects concerning the reasonableness and propriety of
such provisions, with specific regard to the nature of the business conducted by
the Employer.
 
12.2 REPRESENTATIONS AND WARRANTIES BY THE PARTIES
 
(a) The Executive represents and warrants to the Employer that the execution and
delivery by the Executive of this Agreement do not, and the performance by the
Executive of the Executive's duties and responsibilities hereunder will not,
with or without the giving of notice or the passage of time, or both:
(a) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Executive; or (b) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.
 
(b) The Employer represents and warrants to the Executive that the execution and
delivery by the Employer of this Agreement do not, and the performance by the
Employer of the Employer's obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Employer; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Employer is a party or by which the Employer is or may be
bound.
 
12.3 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED
 
This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors and/or assigns and/or heirs
and/or legal representatives (each, a "Successor").
 
Any Successor of the Employer will be deemed substituted for the Employer under
the terms of this Agreement for any and all purposes. In order to remove doubt,
for this purpose, “Successor” shall include: (i) any entity with which the
Employer may merge or consolidate; (ii) any person or entity which, at any time
and by any means, directly or indirectly, shall acquire all or substantially all
of the assets or business of the Employer, and (iii) any former subsidiary of
the Employer that ceases to be as such as the result of the Employer
distributing the securities of such subsidiary to the Employer’s stockholders.
 
The duties and responsibilities of the Executive under this Agreement, being
personal, may not be delegated. None of the Executive's rights and benefits
under this Agreement may be assigned or transferred except by will or the laws
of descent and distribution.
 
12.4 INJUNCTIVE RELIEF AND ADDITIONAL REMEDY
 
The Executive acknowledges that the injury that might be suffered by the
Employer as a result of a breach of this Agreement by the Executive might be
irreparable and that an award of monetary damages to the Employer for such a
breach might be an inadequate remedy. Consequently, the Employer will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and the Employer will not be obligated to post
bond or other security in seeking such relief.
 
12.5 WAIVER
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.
 
-6-

--------------------------------------------------------------------------------

 
 
12.6 NOTICES
 
All notices, consents, waivers, requests, demands and other communications under
this Agreement must be in writing and will be deemed to have been duly given:
(a) on the date of delivery, if delivered by hand (with written confirmation of
delivery), (b) one (1) business day after being sent by facsimile (with written
confirmation of transmission), provided that a copy is mailed by prepaid
registered mail, return receipt requested, or (c) 3 (three) business days after
being mailed by prepaid registered mail, return receipt requested, in each case
to the appropriate addresses and/or  facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a party may designate by notice to
the other party):
 
 

     If to Employer:
 
  NTS, Inc.
5307 W. Loop 289
Lubbock, Texas 79414
Attention: Corporate Secretary
Telephone: 806-771-5212
Facsimile: 806-788-3398
Email:  info@ntscominc.com
         If to the Executive:    
At the executive's last residential address / facsimile number provided by the
Executive to the Employer.

 
12.7 SECTION HEADINGS, CONSTRUCTION
 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.
 
12.8 SEVERABILITY
 
If any provision of this Agreement is held invalid, illegal, unenforceable or
void by any court of competent jurisdiction, the other provisions of this
Agreement will remain in full force and effect. Any provision of this Agreement
held invalid, illegal, unenforceable or void only in part or degree will remain
in full force and effect to the extent not held invalid, illegal, unenforceable
or void.
 
12.9 ENTIRE AGREEMENT; AMENDMENTS
 
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof. This Agreement may not be amended orally, but only by
an agreement in writing signed by the parties hereto.
 
12.10 GOVERNING LAW
 
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Texas, without regard to conflict of law principles.
 
-7-

--------------------------------------------------------------------------------

 
 
12.11 JURISDICTION
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against either of the
parties in the courts of the State of Texas, or, if it has or can acquire
jurisdiction, in any of the United States District Courts in Texas, and each of
the parties consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the world.
 
12.12 WAIVER OF JURY TRIAL
 
THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.
 
12.13 COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The parties
hereto agree to accept facsimile signatures as an original signature.
 
12.14 LEGAL ADVICE.
 
The Executive acknowledges that he has had the opportunity to discuss this
Agreement with and obtain advice from a private attorney, has had sufficient
time to, and has carefully read and fully understood all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.
 
IN WITNESS WHEREOF, the undersigned parties have executed and delivered this
Agreement as of the date first above written.
 
EMPLOYER:
EXECUTIVE:



NTS, Inc.
Guy Nissenson, Individually

 


By:/s/ Itzhak Almog
/s/ Guy Nissenson

 
Itzhak Almog, Chairman

 
NTS Communications, Inc.
 
 
By:/s/ Brad Worthington

 
Brad Worthington, President

 
-8-

--------------------------------------------------------------------------------

 
Appendix "A" - Relocation Package


 
1.  
Housing.  During the term of the Executive employment under this Agreement, the
Executive shall be entitled to housing for the Executive and his immediate
family in Lubbock, Texas. Reimbursed housing expenses shall include, but shall
not be limited to, rent, furniture, property taxes, real-estate broker
commission, housekeeping and maintenance, utilities and insurance. The Executive
shall be entitled to reimbursement of home renting expenses if the Executive
rents his house in Israel as a result of his relocation. In addition, the
Employer shall reimburse the Executive for actual loss incurred in connection
with the rent of the Executive's home in Israel for the first three (3) months
of the Executive's relocation.

 
2.  
Household Goods Shipment & Storage.  The Employer shall cover the expenses for
packing, shipping, storing, unpacking and insuring household and personal items
from Israel to Texas, and as necessary for interim storage of household goods in
Israel and/or Texas. In addition, the Employer shall bear the costs of customary
tips to moving company workers.

 
3.  
Automobile Assistance.  The Employer shall pay the costs for the rent or
purchase of two family-style / executive automobiles, for the use of the
Executive and his spouse. The Employer shall also bear the expenses associated
with such motor vehicles, including gasoline expenses, insurance coverage,
maintenance, repairs, taxes, and any other costs related to the motor vehicles,
excluding traffic reports.

 
4.  
Travel Expenses. The Employer shall bear business airfare from Israel to Texas
for the Executive and his immediate family. During the term of the Executive
employment under this Agreement, the Executive and his immediate family shall be
entitled to two (2) home leaves per calendar year and as necessary to additional
home leaves under special circumstances. The Employer shall bear business
airfare for the Executive and his immediate family to and from Israel and shall
cover the costs of lodging and motor vehicle rental in Israel.

 
5.  
Dependent Education Reimbursement.  The Employer shall pay direct bill costs of
annual tuition for each of the Executive dependent children attending
appropriate education programs in Texas.

 
6.  
Moving back expenses.  Upon the return of the Executive and his family to
Israel, the Employer shall provide the Executive with relocation assistance
related to the Executive and his family move back to Israel. This shall include
one-way business class travel for the Executive and his immediate family;
expenses for packing, shipping, storing, unpacking and insuring household and
personal items from Texas to Israel, and as necessary for interim storage of
household goods in Texas and/or Israel. In addition, the Employer shall bear the
costs of customary tips to the moving company workers.

 
7.  
Relocation Miscellaneous Expenses.  The Employer shall bear the costs of any
other expenses which were actually incurred by the Executive, in connection with
or as a result of the Executive relocation (including moving back to Israel),
and are not specified in this Appendix A.

 
8.  
Taxes. The Employer shall pay the Executive an amount to provide a tax gross-up
for the foregoing relocation benefits and rights set forth in this Appendix A.

 
 
-9-

--------------------------------------------------------------------------------

 
Appendix "B" - Severance Package
 


1.  
Definition of Terms. The following terms used to in this Appendix B shall have
the following meanings:



(a)  
Cause. "Cause" means (1) any act of dishonesty taken in connection with the
Executive's duties and responsibilities under this Agreement that is intended to
result in the Executive's substantial personal enrichment; (2) the Executive's
conviction or plea of no contest to a crime that negatively reflects on the
Executive's fitness to perform the Executive's duties and responsibilities under
this Agreement or harms the Employer's reputation or business; or (3) willful
misconduct by the Executive that is injurious to the Employer’s reputation or
business.



 
For purposes of determining whether Cause exists, an act or failure to act will
be deemed "willful" only if effected not in good faith or without reasonable
belief that the action or failure to act was in the best interests of the
Employer.

 
(b)  
Disability. "Disability" means the Executive's being unable to perform the
essential functions of the Executive's duties and responsibilities under this
Agreement due to a physical or mental impairment consistent with Title I of the
American with Disabilities Act (as amended), but only if such inability has
lasted or is reasonably expected to last for at least six (6) months.



 
The Employer will determine whether a Disability exists based on evidence
provided by one or more physicians approved by the Employer.

 
(c)  
Good Reason. "Good Reason" means, without the Executive's written consent: (1) a
change in the Executive's status, title, position, authorities, responsibilities
or assignment to duties by the Employer that are substantially inconsistent with
the Executive's training, education, professional experience and status; (2) a
reduction in the Executive's Salary below the Executive's Salary on the
Effective Date; (3) the insolvency or the filing (by any party, including the
Employer) of a petition for bankruptcy of the Employer, which petition is not
dismissed within sixty (60) days; (4) any material breach by the Employer of any
provision of this Agreement; or (5) the Employer’s failure to provide
substantially comparable benefits in the aggregate to those provided to
similarly situated employees of the Employer.

 
 
(d)  
Release of Claims. "Release of Claims" means a waiver by the Executive of all
obligations of the Employer set forth in this Agreement and all claims and
causes of action against the Employer.



(e)  
Successor. "Successor" means (i) any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Employer, or (ii) any Spin-Off subsidiary of the Employer.



(f)  
Spin-Off. "Spin-Off" means any former subsidiary of the Employer that ceases to
be as such as the result of the Employer distributing the securities of such
subsidiary to the Employer’s stockholders.



(g)  
Termination Date. "Termination Date" means the date of termination of this
Agreement.



1.  
Eligibility for Severance Benefits. The Executive will be entitled to the
payments and benefits described in Section 3 below only if:



(a)  
either (1) the Employer terminates this Agreement for a reason other than Cause,
Disability or death, or (2) the Executive terminates this Agreement for Good
Reason; and



(b)  
the Executive (1) signs and delivers to the Employer a Release of Claims
satisfactory to the Employer, and (2) complies with all of the applicable terms
of this Agreement.



Provided, however, that in the event the Executive is employed or hired by a
subsidiary of the Employer that is involved in a Spin-Off, then the Executive
shall not be deemed to have been terminated for Cause nor shall the Executive be
permitted to terminate for Good Reason and receive the benefits described
hereunder on account of the Spin-Off, but rather such subsidiary shall be deemed
to be a Successor of the Employer.
 
 
 
-10-

--------------------------------------------------------------------------------

 
2.  
Severance Benefits. If the Executive meets the eligibility requirements
described in Section 2 above, the Executive shall receive the following:



(a)  
Lump Sum Payment. The Executive shall receive a lump sum payment in an amount
equal to three and a half (3.5) months Salary (as in effect prior to the
Termination Date), for each year or part thereof, beginning on the Executive's
Date Of Commencement Of Employment until the Termination Date. This payment
shall be made on the Termination Date.



(b)  
Option Vesting. Notwithstanding anything to the contrary in any plan, any
options, whether granted to the Executive before, on or after the Effective Date
that are unvested on the Termination Date, except for options that vest solely
upon the achievement of a performance objective or objectives or options that
have their vesting accelerate upon the achievement of a performance objective or
objectives, will become fully vested and exercisable on the Termination Date if
the options otherwise would have vested (solely by virtue of the Executive's
continued employment with the Employer and not, directly or indirectly, due to a
change of control of the Employer) during the one-year period commencing the
Termination Date. Any other unvested options will be forfeited on the
Termination Date.

 
(c)  
Outstanding Salaries, Bonuses, Expenses, Employee Social & Fringe Benefits and
Unused PTO. The Employer shall pay the Executive any outstanding and unpaid
and/or unreimbursed Salaries, Bonuses, Expenses and employee social & fringe
benefits and/or any unused PTO hours pursuant to this Agreement for periods
prior to the Termination Date. These payments will be made promptly following
the Termination Date.



Notwithstanding the foregoing, in the event the Employer terminates this
Agreement for Disability or death, the Executive shall be eligible to payments
of the severance benefits under Section 3 (c).
 
3.  
Without prejudice to the provisions of Section 10 of this Agreement regarding
termination by the Employer, and without prejudice to the foregoing provisions
of this Appendix B, in the event the Employer terminates this Agreement, at any
time before the expiration of either the Initial Effective Term or any
Additional Effective Term (as the case may be), for a reason other than Cause,
Disability or death, the Executive shall also be entitled to receive a lump sum
payment in an amount equal to any and all unpaid Salaries, Bonuses, Expenses and
employee social & fringe benefits that would have been paid to him throughout
the entire Initial Effective Term or Additional Effective Term (as the case may
be) had no such termination occurred.

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 